Citation Nr: 0520504	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1982 to May 1986 
and from November 1987 to April 1988 in the United States 
Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
an increased disability evaluation for chondromalacia of the 
right knee, currently evaluated as 20 percent disabling and 
for an increased disability evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

This claim was previously before the Board in December 1996, 
when the Board denied the veteran's claims for increased 
disability evaluations for his bilateral chondromalacia of 
the knees.

The veteran participated in a decision review officer (DRO) 
hearing in September 2002.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's chondromalacia of the right knee does not 
currently demonstrate effusion, ligamentous laxity, 
fatigability or incoordination.

3.  The veteran's chondromalacia of the right knee does 
currently demonstrate painful motion and tenderness to 
palpation diffusely.

4.  The veteran's chondromalacia of the left knee does not 
currently demonstrate effusion, ligamentous laxity, 
fatigability or incoordination.

5.  The veteran's chondromalacia of the left knee currently 
produces complaints of pain without significant signs or 
manifestations of abnormality or restrictions.


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5257 (2004).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 
Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2004, the RO 
informed the veteran that to establish entitlement to an 
increased evaluation for his service-connected disabilities, 
the evidence must show that his conditions had gotten worse.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that VA would assist him in obtaining all records 
held by Federal agencies, medical records at VA hospitals.  
VA also informed the veteran that it would make reasonable 
efforts to assist him in obtaining private records or 
evidence necessary to support his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter requested that the veteran 
provide enough information about his records so that VA could 
request them from the person or agency that has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his bilateral knees.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in July 2002, it is determined that he is not 
prejudiced by such failure.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his bilateral knees throughout the time that 
his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the February 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and in May 
2004, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran filed this claim for increased disability 
evaluations for chondromalacia of the knees in February 2002.

Prior to filing this claim, the veteran had filed a claim for 
increased disability evaluations for chondromalacia of the 
knees in March 1993.  That claim came before the Board in 
December 1996.  The Board denied the veteran's claims for 
increased disability evaluations.

In January 2000, an Iowa City VAMC primary care note 
indicated that the veteran had pain in both knees for many 
years.

In a March 2000 VAMC addendum, it was noted that the veteran 
was seen in orthopedics at U.I.H.C. for severe degenerative 
joint disease of both knees and given a prescription for his 
pain.  He was also told to consider an arthroscopy.

In January 2001, the veteran submitted private medical 
records from U.I.H.C.  Magnetic resonance imaging (MRI) 
findings included images of the left knee.  The anterior 
cruciate ligament (ACL) was disrupted but the posterior 
cruciate ligament (PCL), medial and lateral stabilizers were 
intact.  There was an under-surface tear of the posterior 
horn of the medial meniscus with a subtle complex tear of the 
posterior horn of the lateral meniscus.  The examiner's 
impression was (1) complete ACL tear, (2) under-surface tear 
of the posterior horn of the medial meniscus and (3) a subtle 
complex tear of the posterior horn of the lateral meniscus.

In March 2001, the veteran underwent a left arthroscopic 
partial medial meniscectomy at U.I.H.C..  Arthroscopic 
findings included (1) a normal patellofemoral joint, (2) a 
partial tear of the ACL with some loss of attachment of the 
superolateral wall of the femoral notch, (3) an intact 
lateral compartment, (4) grade II to grade III chondromalacia 
of the medial femoral condyle and located in the area of 
weight bearing with the knee in full extension, (5) grade II 
to grade III chondromalacia of the medial tibial plateau and 
(6) a degenerative meniscus tear of the posterior horn of the 
medial meniscus.  The post-operative diagnoses were (1) a 
degenerative meniscus tear of the posterior horn of the 
medial meniscus and (2) medial femoral condyle and medial 
tibial plateau grade II - III chondromalacia.

In September 2001, the veteran underwent a right diagnostic 
arthroscopy with a partial medial meniscectomy at U.I.H.C.  
Arthroscopic findings included (1) a pristine suprapatellar 
pouch without evidence of inflammation, (2) a pristine 
lateral gutter popliteal hiatus with no evidence of loose 
body, (3) the medial gutter showing no evidence of induration 
or inflammation, (4) the patellofemoral joint showing mild, 
grade I - II changes in the patellar inferior pole as well as 
the superior aspect of the trochlea (otherwise pristine), (5) 
the lateral compartment showing some grade II chondromalacia 
of the tibial plateau, but the meniscus and the lateral 
femoral condyle were intact, without problem, (6) the ACL and 
PCL were intact with intact ligamentous mucosum over them and 
(7) the medial compartment showed grade II - III changes of 
the tibial plateau in the medial aspect as well as some grade 
II changes of the femoral condyle from near fully straight to 
approximately 45 degrees of flexion.  There was a small 
degenerative meniscal tear in the posteromedial aspect of the 
medial meniscus.  The post-operative diagnosis was right knee 
degenerative joint disease with a small degenerative meniscal 
tear in the medial meniscus.

The veteran was again seen at U.I.H.C. in October 2001 for 
post-operative follow-up.  On review of systems, the veteran 
had no systemic or constitutional problems.  Specifically, no 
fevers, chills, neurologic or vascular problems.  Following 
his arthroscopy there was a moderate reduction in activity 
level and continued trouble with original problems that had 
prevented usual activities full time.  Upon physical 
examination, the veteran was not in acute distress and was 
oriented to person, place and time.  He had minimal knee 
effusion, the arthroscopy portals were healing well and there 
were no neurologic or vascular deficits.  The examiner 
planned to establish a physical therapy schedule for the 
veteran.

In July 2002, the veteran underwent a VA joints examination.  
The veteran complained of bilatereal knee pain primarily 
along the medial aspect of the right knee and the lateral 
aspect of the left knee.  He complained of morning stiffness, 
swelling, heat and redness, occasional giving-way and locking 
of up to 30 to 120 minutes bilaterally.  No specific flare-
ups of conditions were reported.  Bilateral knee braces were 
utilized by the veteran.  The veteran reported that he 
continued to work as a mechanic and reported losing one to 
two days per month over the last six months due to knee pain.  
He reported no involvement in family recreation, yard work, 
etc. due to chronic bilateral knee pain.

On examination, no effusion was noted over either joint.  
Pain was reproduced on flexion up to 35 degrees on the right 
and 45 degrees on the left.  Active and passive ranges of 
motion were 0 to 100 degrees on the right and 0 to 85 degrees 
on the left.  There was tenderness to palpation diffusely 
about both knees and negative patellar tilt test bilaterally.  
No ligamentous laxity was appreciated.  McMurray's sign was 
negative bilaterally and there was no fatigability or 
incoordination noted on repetitive flexion and extension of 
the joint.  The examiner's impression was chronic bilateral 
knee pain with findings of chondromalacia bilaterally.  X-
rays of both knees revealed that disc spaces were well 
maintained.  There were no factures, dislocations or 
effusions.  The examiner's impression was an unremarkable 
examination.
In September 2002, the July 2002 VA joints examination was 
reviewed.  The reviewing examiner stated that in July, no 
ligamentous laxity was appreciated.  With regard to the 
question of whether there was evidence of muscle contracture 
on the range of motion, the examiner noted the ranges of 
motion from the July 2002 examination and stated that since 
the veteran was able to completely extend the legs to 0 
degrees bilaterally, this would indicate that there was no 
evidence of contracture over the muscle groups.

In October 2002, the RO received a letter from the Mayo 
Clinic that indicated there was no record of treatment for 
the veteran.

Analysis

The veteran contends that his bilateral knee chondromalacia 
is worse than is contemplated by his current disability 
evaluations.  A request for increased ratings must be viewed 
in light of the entire relevant medical history.  See 38 
C.F.R. § 4.1 (2004); see also Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 38 
C.F.R. § 4.21 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2004).

The United States Court of Veterans Appeals (Court) has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 
(2004).

The veteran is seeking an increased disability rating for his 
service-connected knee disorders.  The right knee is 
currently evaluated as 20 percent disabling and the left knee 
is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  He essentially 
contends that the symptomatology associated with his 
bilateral knee disorder is more severe than is contemplated 
by the currently assigned ratings.  He contends that his 
bilateral knee disability is productive of pain and has 
caused him to miss work.

Assignment of diagnostic code

As noted above, the veteran's knee has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other 
impairment of].  The schedular criteria focus on subluxation 
and instability of the knee.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions are affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnoses, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2004).

The regulations provide for compensation for knee impairment 
other than arthritis, as determined by recurrent subluxation 
or lateral instability, as follows: slight impairment is 10 
percent disabling, moderate impairment is 20 percent 
disabling, and severe impairment is 30 percent disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The provisions of 38 C.F .R. § 4.71 a, Diagnostic Code 5010, 
state that arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  The provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, in turn read as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004), limitation of flexion of the leg, stipulates that 
flexion limited to 60 degrees is noncompensable, flexion 
limited to 45 degrees is 10 percent disabling, flexion 
limited to 30 degrees is 20 percent disabling, and flexion 
limited to 15 degrees is 30 percent disabling.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2004), limitation of extension of the leg, stipulates that 
extension limited to 5 degrees is noncompensable, extension 
limited to 10 degrees is 10 percent disabling, extension 
limited to 15 degrees is 20 percent disabling, extension 
limited to 20 degrees is 30 percent disabling, extension 
limited to 30 degrees is 40 percent disabling, and extension 
limited to 45 degrees is 50 percent disabling.

See also 38 C.F.R. § 4.71a, Plate II (2004), which reflects 
that normal flexion and extension of a knee is from (0) zero 
degrees to 140 degrees.

The Board can identify nothing in the evidence to suggest 
that any other diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran's right knee is appropriately rated under Diagnostic 
Code 5257.

1.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 20 
percent disabling.

In September 2001, the veteran underwent a diagnostic 
arthroscopy with a partial medial meniscectomy for treatment 
of right knee internal derangement.  When the veteran was 
seen for a follow-up in October 2001, he reported that his 
knee was doing well.  On examination, the veteran was found 
to have a normal gait and minimal knee effusion.  The 
arthroscopy portals were noted to be healing well and the 
examiner found no neurologic or vascular deficits.  The 
examiner's impression was degenerative disease of both knees.

During the VA examination of July 2002, the veteran 
complained of bilateral knee pain, primarily along the medial 
aspect of the right knee.  Specifically, he stated that he 
suffered from morning stiffness, swelling, heat and redness 
and experienced occasional giving-way and locking up of the 
right knee.  The veteran denied having any flare-ups of 
symptoms.  Upon examination, there was no effusion of the 
right knee.  Pain was reproduced on flexion up to 35 degrees, 
active and passive ranges of motion were 0 to 100 and there 
was tenderness to palpation.  No ligament laxity was found.  
The examiner found no fatigability or incoordination on 
repetitive flexion and extension of the joint.  Knee x-rays 
were unremarkable.  The examiner's impression was chronic 
bilateral knee pain with findings of chondromalacia.

The evidence fails to show that the veteran's current right 
knee impairment is so severe that extension of his right leg 
is limited to 20 degrees or that flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004), a 
higher evaluation of 30 percent is not warranted unless there 
is severe subluxation or lateral instability of the knee.  
The evidence fails to show that the veteran suffers from 
subluxation or lateral instability.  Ligaments have been 
found to have no laxity on the July 2002 VA examination.  As 
such, a higher evaluation based on subluxation or lateral 
instability is not warranted.  Id.

The Board has also given consideration to the assignment of a 
separate evaluation for degenerative joint disease of the 
right knee.  However, the VA examiner did not identify such 
disease.  As such, any separate evaluation for impairment due 
to degenerative joint disease is not warranted.

The provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 have also 
been considered.  The evidence of record fails to establish 
that the veteran suffers from symptoms such as joint 
swelling, muscle atrophy, weakness, incoordination, excessive 
fatigability or muscle spasm indicative of functional 
impairment beyond that contemplated in a 20 percent 
disability evaluation.  As such, a higher evaluation based on 
additional functional impairment is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for right knee chondromalacia must be denied.  See 
38 U.S.C.A §5107 (West 2002).

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling

During the July 2002 VA joints examination the veteran 
complained of bilateral knee pain, primarily along the 
lateral aspect of the left knee.  He complained of morning 
stiffness, welling, heat and redness.  He also reported 
occasional giving-way and locking up.  The veteran did not 
identify any specific flare-ups with regard to his left knee 
condition.  Upon examination there was no effusion over the 
left knee.  Pain was reproduced on flexion up to 45 degrees, 
active and passive ranges of motion were 0 to 85 degrees and 
there was tenderness to palpation.  No ligament laxity was 
found.  The examiner found no fatigability or incoordination 
on repetitive flexion and extension of the joint.  Knee x-
rays were unremarkable.  The examiner's impression was 
chronic left knee pain with findings of chondromalacia.

The evidence fails to show that the veteran's current left 
knee impairment is so severe that extension of his left leg 
is limited to 15 degrees or that flexion is limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  A higher evaluation based on limitation of motion is 
therefore not warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004), a 
higher evaluation of 20 percent is not warranted unless there 
is moderate subluxation or lateral instability of the knee.  
The evidence fails to show that the veteran suffers from 
subluxation or lateral instability.  Ligaments have been 
found to have no laxity on the July 2002 VA examination.  As 
such, a higher evaluation based on subluxation or lateral 
instability is not warranted.  Id.

The Board has also given consideration to the assignment of a 
separate evaluation for degenerative joint disease of the 
left knee.  However, the VA examiner did not identify such 
disease.  As such, any separate evaluation for impairment due 
to degenerative joint disease is not warranted.

The provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 have also 
been considered.  The evidence of record fails to establish 
that the veteran suffers from symptoms such as joint 
swelling, muscle atrophy, weakness, incoordination, excessive 
fatigability or muscle spasm indicative of functional 
impairment beyond that contemplated in a 10 percent 
disability evaluation.  As such, a higher evaluation based on 
additional functional impairment is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for left knee chondromalacia must be denied.  See 
38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


